Case 2:19-cv-02188-DSF-MRW Document 526 Filed 04/06/21 Page 1 of 3 Page ID #:11359




    1
    2
    3
    4
    5
    6
    7
    8
                              UNITED STATES DISTRICT COURT
    9
                             CENTRAL DISTRICT OF CALIFORNIA
   10
                             WESTERN DIVISION – LOS ANGELES
   11
      SECURITIES AND EXCHANGE                      CV 19−02188 DSF (MRWx)
   12 COMMISSION,
   13                                              ORDER GRANTING MOTION OF
                  Plaintiff,                       RECEIVER FOR:
   14                                                (1) AUTHORITY TO PURSUE
   15                   v.                               AVOIDANCE ACTIONS;
                                                     (2) APPROVAL OF PROPOSED
   16 DIRECT LENDING INVESTMENTS                         PROCEDURES; AND
   17 LLC,                                           (3) FORM AND/OR LIMITATION
                                                         OF NOTICE UNDER LOCAL
   18
                      Defendant.                         RULE 66-7 [356]
   19
   20
   21
             Bradley D. Sharp, the Court-appointed receiver in this proceeding (the
   22
        “Receiver”), filed a Motion for : (1) Authority to Pursue Avoidance Actions; (2)
   23
        Approval of Proposed Procedures; and (3) Form and/or Limitation of Notice Under
   24
        Local Rule 66-7 (the “Motion”). The Court, having reviewed and considered the
   25
        Motion and all pleadings and papers filed in support thereof, and oppositions or
   26
        responses to the Motion, if any, and good cause appearing therefor,
   27
   28
                                              1
Case 2:19-cv-02188-DSF-MRW Document 526 Filed 04/06/21 Page 2 of 3 Page ID #:11360




    1
    2        IT IS ORDERED that:
    3         1.    The Motion and the relief sought therein is granted;
    4         2.    The Receiver is authorized to pursue the Net Winner Claims as
    5 described in the Motion;
    6         3.    The Settlement Procedures set forth in the Motion are approved;
    7         4.    The form of Settlement Agreement proposed by the Receiver and
    8 attached as Exhibit “1” to the Declaration of Bradley D. Sharp in support of the
    9 Motion is approved, except that the Receiver and his counsel should edit the form
   10 Settlement Agreement at Recital A from “this Court” to “the Court” (or a term that is
   11 substantively equivalent) and should make the various references to “the Court” and
   12 “the District Court” consistent and define these terms as referring to this Court.
   13         5.    To the extent that the Receiver requires Court approval of a settlement
   14 agreement pursuant to the Settlement Procedures, the Receiver is authorized to file a
   15 motion under seal seeking Court approval of such a settlement.
   16        6.     The form of notice of the Motion provided to interested parties,
   17 creditors, and investors, who are potential creditors of the estate, by the Receiver (a)
   18 serving the Motion and related moving papers on all parties to the action; (b) serving
   19 by mail a notice of hearing on the Motion to all known creditors pursuant to Local
   20 Civil Rule 66-7; (c) posting a copy of the Motion on the Receiver’s website for the
   21 case at https://cases.stretto.com/dli; and (d) causing Bankruptcy Management
   22 Solutions dba Stretto to provide by email a copy of the notice of hearing on the
   23 Motion to all known investors through its email service regularly used to provide
   24 notices and documents to investors pursuant to the applicable governing documents
   25
   26
   27
   28
                                               2
Case 2:19-cv-02188-DSF-MRW Document 526 Filed 04/06/21 Page 3 of 3 Page ID #:11361




    1
    2 for Direct Lending Income Fund, L.P. and Direct Lending Income Feeder Fund, Ltd.,
    3 is hereby approved and deemed sufficient notice and opportunity for hearing on the
    4 Motion under the circumstances.
    5        IT IS SO ORDERED.
    6   DATED: April 6, 2021
    7
                                            Honorable Dale S. Fischer
    8                                       UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            3
